Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 3, applicant’s disclosure does not appear enabling for the feed storage system to be coupled to both a movable poultry enclosure and a movable swine enclosure simultaneously.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear how the recitations may pertain to either the feed storage system or the elongated feed container, since claim 1 recites the elongated feed container as comprised within the storage system.
	Regarding claim 4, the differentiation between the “container” and “chassis” is unclear, especially since claim 1 has been amended to already recite that the container comprises wheels. Consequently the antecedent basis of the wheels of claim 4 are unclear with regards to the wheels of claim 1.
	Regarding claim 12, it is unclear how the tube may be open at the top and bottom simultaneously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haggard US 3,028,838 in view of Henkensiefken US 4,432,499.

Regarding claim 1, Haggard teaches a horizontal feed storage system configured to move feed throughout an elongated feed container, the horizontal feed storage system comprising: 
an elongated feed container configured to store feed for one or both of poultry and other livestock (2 figure 1), the elongated feed container having a length and a width wherein the length is at least greater than the width (as shown), and the elongated feed container having a fill opening through which the feed is deposited into the elongated feed container (inherent to those with ordinary skill in the art being near a top portion of bin 1 shown in figure 1) and a feed removal opening through which feed is removed from the elongated feed container (23/24 in figures 3-5), wherein the fill opening is located closer to a top of the elongated feed container relative to the feed removal opening (as shown); 
multiple conveyance mechanisms disposed within the elongated feed container (8 and 9 figure 1), the multiple conveyance mechanisms including a first conveyance mechanism and a second conveyance mechanism (as shown), wherein the first conveyance mechanism is disposed above the second conveyance mechanism within the elongated feed container (as shown), and wherein the first convenience mechanism displaces feed throughout the elongated feed container by moving the feed in a first direction, away from the fill opening, within the elongated feed container (column 3 lines 21-32 describe flight 9 as carrying the feed toward the bin 1 where it mixes with new feed and then is pushed downward towards flight 10 to then move to the right as shown in figure 1 towards the removal openings 23/24, where the downward traveling motion of the feed is at least a direction away from the fill opening) and the second conveyance mechanism displaces feed throughout the elongated feed container by moving the feed in a second direction within the elongated feed container toward the feed removal opening (as previously described);
but does not specify the length is at least ten times greater than the width; or wherein the elongated feed container is one of both of coupled to a mobile poultry enclosure and movable via one or more wheels coupled to the elongated feed container.
	However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a length, in order to accommodate feeding volumes for a particular animal to feed, etc.; since  it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Henkensiefken; however, renders such arrangement as known (wheels shown throughout most figures). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such wheels, in order to enable efficient movement of the system to desired locations of feeding, etc.

Regarding claim 2, the references teach the horizontal feed storage system of claim 1, but do not specify wherein one or both of the horizontal feed storage system and the elongated feed container are coupled to a mobile poultry enclosure such that responsive to the mobile poultry enclosure moving, the elongated feed container and the horizontal feed storage system moves.
However, mobile poultry enclosures are known structures (as at least described in applicant’s disclosure and known to those with ordinary skill in the art). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to couple such systems, in order to enable efficient feeding of the poultry within such an enclosure; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant discloses such arrangement as merely optional within various scenarios of “mobility” to the feed system and is clearly not critical to applicant’s invention which is the feed system itself.

Regarding claim 3, the references teach the horizontal feed storage system of claim 1, but do not specify wherein the horizontal feed storage system is incorporated into a structure of one or both of a movable poultry enclosure and a movable swine enclosure.
However again, mobile enclosures are known structures (as at least described in applicant’s disclosure and known to those with ordinary skill in the art). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to couple such systems, in order to enable efficient feeding of the animals within such an enclosure; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant discloses such arrangement as merely optional within various scenarios of “mobility” to the feed system and is clearly not critical to applicant’s invention which is the feed system itself.

Regarding claim 4, the references teach the horizontal feed storage system of claim 1, further comprising a chassis coupled to the elongated feed container (as shown), wherein the chassis includes one or more wheels that facilitate movement of the horizontal feed storage system (see previous rejections).

Regarding claim 5, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the elongated feed container has slanted side walls connected via a rounded bottom (best shown in figure 2 being provided at least partially throughout the system).

Regarding claim 6, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the elongated feed container has an upside-down, rounded, triangular shaped cross section (best shown in figure 2 being provided at least partially throughout the system).

Regarding claim 7, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the fill opening and the feed removal opening are closer to a first end of the elongated feed container (where a series of feed removal openings are provided and there is at least one also closer to the first end). Furthermore, applicant discloses such arrangement as merely optional (as described in applicant’s disclosure paragraph 0024) so is clearly not critical to applicant’s invention.

Regarding claim 8, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the fill opening is closer to a first end of the elongated feed container than a second end and the feed removal opening is closer to the second end of the elongated feed container than the first end (where a series of feed removal openings are provided and there is at least one also closer to the second end). Furthermore again, applicant discloses such arrangement as merely optional (as described in applicant’s disclosure paragraph 0024) so is clearly not critical to applicant’s invention.

Regarding claim 9, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches one of both of the first feed conveyance mechanism and the second feed conveyance mechanism comprise one or more of an auger (as shown), a cablevey conveyor, a chain feed, and a flex auger.

Regarding claim 10, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the first direction within the elongated feed container that is away from the fill opening, is opposite of the second direction within the elongated feed container that is toward the feed removal opening (as previously described and summarized in figure 3, where the metes and bounds of “toward” and “away” are currently very broad in the present recitations especially in light of a cyclic system, etc.).

Regarding claim 11, the references teach the horizontal feed storage system of claim 1, wherein Haggard further teaches the first displacement mechanism is disposed within a tube (22 as shown in figure 3 is described as a conduit within the disclosure).

Regarding claim 12, the references teach the horizontal feed storage system of claim 11, but does not specify wherein the tube is open at one or both of the top and bottom.
However, such types of tubes are known in the art of feed augers, etc. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such openings, in order to accommodate feed flow preferences. Furthermore, applicant describes such arrangement as merely optional (at least applicant’s paragraph 0031) so is clearly not critical to applicant’s invention.

Regarding claim 13, the references teach the horizontal feed storage system of claim 1, where Haggard further teaches further comprising a separator disposed between the first displacement mechanism and the second displacement mechanism configured to prevent overloading of the second displacement mechanism (21a as shown in figures 3 and 5).

Regarding claim 14, the references teach the horizontal feed storage system of claim 1, but do not specify wherein the elongated feed container is 20-400 ft in length.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such lengths, in order to accommodate feeding rates for a certain number of animals to feed, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
Applicant argues that the storage bin (1) of Haggard does not teach the elongated feed container of the claims, or that the “trough” of Haggard does not “store” the feed. These are not convincing at least because the rejections above do not describe the storage bin (1) of Haggard as teaching the limitations of the claimed elongated feed container; thus, this argument is moot. Furthermore, the “trough” of Haggard at least stores the feed as it is traveling through the system, therefore this argument is not convincing either. Additionally, applicant argues that the system of Haggard mixes the feed within the storage bin (1), which is not even true since the disclosure of Haggard clearly describes the mixing of the feed happening throughout the “trough” via the conveyors 9 and 10, etc. The storage bin merely loads additional feed that is mixed throughout the elongated “mixing” portion of the system.
In the spirit of compact prosecution, it appears that amendments to claim 1 further specifying that the fill opening and removal opening are the only openings within the container might read over the Haggard reference which teaches a plurality of removal openings. However, further search and consideration would be required to examine actual amendments presented by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644